MAINE SUPREME JUDICIAL COURT                                          Reporter of Decisions
Decision: 2013 ME 92
Docket:   Oxf-13-4
Argued:   September 9, 2013
Decided:  October 31, 2013

Panel:          SAUFLEY, C.J., and ALEXANDER, LEVY, SILVER, MEAD, GORMAN, and JABAR,
                JJ.


                                   STATE OF MAINE

                                            v.

                                   KRISTINA LOWE

SAUFLEY, C.J.

         [¶1]     Eighteen-year-old Kristina Lowe lay in the hospital, sedated,

frostbitten, immobilized, and severely injured when a Maine State Police trooper,

without providing Miranda warnings, questioned her about the car accident that

caused Lowe’s injuries. After a pause in the questioning, during which the trooper

received more information about the crash, the trooper told Lowe that two of her

friends who had been in the backseat of the car were dead, and that a fourth person

was likely the front seat passenger. The trooper urged Lowe to tell the truth about

who was driving.

         [¶2] The State appeals from the order entered in the trial court (Clifford, J.)

finding that, although Lowe’s statements were voluntary, all statements after the

pause in questioning would be suppressed because after that pause, Lowe became a

suspect, was in custody because she reasonably did not believe that she was free to
2

terminate the interview and, consequently, should have been given Miranda

warnings. Lowe cross-appeals from the determination that her statements were

voluntary.    We affirm the court’s determinations related to custody and

voluntariness.

                                I. BACKGROUND

      [¶3] Shortly after midnight on January 7, 2012, eighteen-year-old Lowe was

badly injured in a single-vehicle accident. She and three other young people were

in the car. She was taken by ambulance from Stephens Memorial Hospital to

Maine Medical Center. Lowe was sedated with morphine and fentanyl for several

hours at Stephens Memorial Hospital and while being transported to Maine

Medical Center. She had suffered a compression fracture of her vertebrae, a

broken nose, a possible concussion, multiple contusions, a lacerated knee, an

abdominal injury, and frostbite from walking some distance in the snow with only

one shoe on to seek help after the accident.

      [¶4] Soon after Lowe arrived at Maine Medical Center, a Maine State Police

trooper began to interview her. A State Police sergeant had contacted the trooper

to ask that she interview Lowe. The trooper met with another State Police sergeant

at the hospital and obtained the consent of the nurses to speak with Lowe. The

trooper, who was in uniform and carrying a sidearm, asked Lowe’s mother if she

could speak with Lowe alone. Lowe’s mother left the room. Present in the room
                                                                                  3

were Lowe, the trooper who was conducting the interview, a police sergeant, and

nurses and other medical personnel who were in and out frequently to monitor

Lowe’s condition.

      [¶5] The trooper took notes and tape-recorded her conversation with Lowe.

The trooper told Lowe that she could stop the interview at any time, but she did not

read Miranda warnings because she did not consider Lowe to be in custody. Lowe

agreed to be interviewed.       During the interview, despite being sedated and

vomiting twice, Lowe appeared to understand the questions that were asked, and

she gave appropriate answers.

      [¶6]   Lowe almost immediately asked about the two passengers in the

backseat of the car, but the trooper did not respond to the question. Lowe said that

she could not see those passengers after the accident and was unable to make any

contact with them. Lowe said that she had lost her cell phone and therefore she

and Jake, whom Lowe, at first, said was the driver, walked away from the car in

order to get help.

      [¶7] The trooper repeatedly asked Lowe to tell the truth, told her that the

police had ways of finding out who was driving and who was not, and said that the

investigation would continue beyond that night. Lowe asked if she was going to

have to go to court, and the trooper again asked her to admit if she was the driver.
4

As the interview progressed, Lowe began to question whether Jake had been

driving and said she was eighty percent sure that it had been Jake.

      [¶8] The trooper then took a five-minute break and learned that two people

had died in the accident. Upon returning to Lowe’s hospital room, she informed

Lowe that the police now believed that Jake may have been in the front passenger

seat, not the driver’s seat. In addition, the trooper told Lowe that her friends had

died. Immediately thereafter Lowe cried uncontrollably and made inculpatory

statements.   After another pause, and without Miranda warnings, the trooper

continued the interview for several minutes.

      [¶9] In June 2012, Lowe was indicted on two counts of manslaughter

(Class A), 17-A M.R.S. § 203(1)(A) (2012); two counts of aggravated criminal

OUI (Class B), 29-A M.R.S. § 2411(1-A)(D)(1-A) (2012); and one count of

leaving the scene of an accident that resulted in serious bodily injury (Class C),

29-A M.R.S. § 2252(5) (2012).

      [¶10] Lowe moved to suppress all of the statements she made to the trooper

on the grounds that they were not voluntary and were obtained while she was in

custody but was not read Miranda rights. The court held an evidentiary hearing at

which the trooper and four medical professionals testified, and several medical

exhibits as well as a recording and a transcript of the interview were admitted.
                                                                                  5

      [¶11] The trial court entered an order in which it concluded that Lowe’s

responses were voluntary but that all statements after the pause in the interview

would be suppressed. The trial court reasoned that after the trooper discovered that

the passengers had died, Lowe became a suspect, was in custody, and should have

been given Miranda warnings. With the consent of the Attorney General, the State

appealed from the suppression of evidence. See 15 M.R.S. § 2115-A(5) (2012);

M.R. App. P. 21(b).      Lowe cross-appealed from the determination that her

statements were voluntary.

                                II. DISCUSSION

A.    Standard of Review

      [¶12] “A trial court’s factual findings on a motion to suppress are reviewed

for clear error, while the ultimate determination of whether the statement should be

suppressed is reviewed de novo.” State v. Bragg, 2012 ME 102, ¶ 8, 48 A.3d 769

(quotation marks omitted).

      [¶13] “The determination of whether an individual was in custody is a

mixed question of fact and law. In reviewing a court’s custody determination, we

defer to the court’s factual determinations, but we review de novo the

determination of whether an individual was in custody.” State v. Jones, 2012 ME
126, ¶ 21, 55 A.3d 432 (quotation marks omitted).
6

      [¶14] Here, the trial court’s findings are properly supported by competent

evidence in the record, and neither party challenges those factual findings. See id.

The question is whether those facts demonstrate as a matter of law that a

reasonable person in Lowe’s situation “would have felt he or she was not at liberty

to terminate the interrogation.” Id. ¶ 22.

B.    Custody Determination

      [¶15] The State argues that the court’s rationale for suppression constituted

error because Lowe was not in custody when she confessed to being the driver.

Specifically, the State contends that the trooper lacked probable cause to arrest

Lowe, even after the break, until Lowe said that she remembered she was driving.

      [¶16] “An interrogation is custodial if a reasonable person standing in the

shoes of [the defendant] would have felt he or she was not at liberty to terminate

the interrogation and leave.” Id. (alteration in original) (quotation marks omitted).

For individuals whose mobility is limited for reasons unrelated to restraint by law

enforcement, “the appropriate inquiry is whether a reasonable person would feel

free to decline the officers’ requests or otherwise terminate the encounter.”

Florida v. Bostick, 501 U.S. 429, 436 (1991). A court will consider a number of

factors to make this objective determination, including

      (1) the locale where the defendant made the statements;

      (2) the party who initiated the contact;
                                                                                                   7


       (3) the existence or non-existence of probable cause to arrest (to the
       extent communicated to the defendant);

       (4) subjective views, beliefs, or intent that the police manifested to the
       defendant, to the extent they would affect how a reasonable person in
       the defendant’s position would perceive his or her freedom to leave;1

       (5) subjective views or beliefs that the defendant manifested to the
       police, to the extent the officer’s response would affect how a
       reasonable person in the defendant’s position would perceive his or
       her freedom to leave;

       (6) the focus of the investigation (as a reasonable person in the
       defendant’s position would perceive it);

       (7) whether the suspect was questioned in familiar surroundings;

       (8) the number of law enforcement officers present;

       (9) the degree of physical restraint placed upon the suspect; and

       (10) the duration and character of the interrogation.

Jones, 2012 ME 126, ¶ 22, 55 A.3d 432 (quotation marks omitted). The factors

must be considered “in their totality, not in isolation.”                 Id. (quotation marks

omitted).

       [¶17] Many courts have considered whether patients were in custody during

hospital-room interrogations; overwhelmingly, they have held that voluntarily

hospitalized patients are not in custody by virtue of that hospitalization. See, e.g.,


   1
      Here, because Lowe was medically immobilized, her freedom to leave is equivalent to her freedom
to terminate the interview. See Florida v. Bostick, 501 U.S. 429, 436 (1991).
8

United States v. Martin, 781 F.2d 671, 672-73 (9th Cir. 1985) (holding that a

defendant was not in custody when he went to the hospital after an explosion in his

apartment, had received Demerol, appeared to be groggy but was coherent, asked

and answered questions, and spoke with a local police detective and a special

agent); State v. Melton, 476 N.W.2d 842, 843-45 (Neb. 1991); State v. Cain, 400
N.W.2d 582, 584 (Iowa 1987); see also Wayne R. LaFave et al., Criminal

Procedure § 6.6(e) nn. 71, 74 (2012) (citing cases). Even where a patient had

multiple fractures and was administered pain medication, the Supreme Court of

Connecticut held that he was not in custody because he had been immobilized for

treatment, not interrogation; he was not especially vulnerable due to age or

intelligence; and a nurse indicated that he was capable of speaking with the police.

State v. Jackson, 40 A.3d 290, 296, 310-13 (Conn. 2012).

      [¶18] Moreover, a determination that a person is in custody requires more

than that the hospitalized person is a focus of the investigation. See State v.

Warrior, 277 P.3d 1111, 1126 (Kan. 2012) (“[T]he fact [that] a suspect is the focus

of an investigation, standing alone, does not trigger the need for Miranda

warnings.”). To create custody, additional police conduct is necessary. See, e.g.,

State v. Stott, 794 A.2d 120, 133-35 (N.J. 2002) (holding that a patient in a

psychiatric hospital was in custody when he was singled out for a recorded
                                                                                   9

interrogation in a secluded basement area on two separate days by a total of four

law enforcement officers).

      [¶19] Here, the court properly determined that the hospitalization did not, in

itself, create a custodial situation and that the question was whether Lowe felt free

to stop answering questions.        Considering all of the Jones factors and the

circumstances present, the trial court did not err in determining that Lowe was in

custody after the pause in the interview. When the trooper took a break to confer

with the investigators, she gained sufficient information to consider Lowe a

suspect in a criminal case. Consequently, the trooper’s questioning became more

focused, aggressive, and insistent. She told Lowe that Jake was not likely the

driver. She urged Lowe to tell the truth. She did not repeat that Lowe was free to

stop speaking. Along with the exclusion of Lowe’s mother from the room, when

the trooper told Lowe that the backseat passengers had died, the trooper conveyed

to Lowe that she should consider herself the focus of a criminal investigation.

Viewed objectively, the information that the trooper learned during the break and

communicated to Lowe produced a change in Lowe’s liberty to end the interview.

A reasonable person in Lowe’s position would not have felt at liberty to end the

interrogation. Accordingly, we affirm the determination that Lowe was in custody

after the pause in the interview.
10

C.    Voluntariness Determination

      [¶20]   Lowe contends that, given her medical treatment, sedation, and

emotional distress, the evidence was insufficient for the court to find beyond a

reasonable doubt that Lowe’s statements were voluntary. “[I]n order to find a

statement voluntary, it must first be established that it is the result of [the]

defendant’s exercise of his own free will and rational intellect.” State v. Caouette,

446 A.2d 1120, 1123 (Me. 1982).

      [¶21] We review findings of fact for clear error and legal conclusions de

novo. State v. McCarthy, 2003 ME 40, ¶¶ 11, 12, 819 A.2d 335. We will not

disturb the motion court’s determination that the State proved, beyond a reasonable

doubt, that a confession was voluntary “if there is evidence providing rational

support for [its] conclusion.” State v. Cyr, 611 A.2d 64, 66 (Me. 1992) (quotation

marks omitted); see Caouette, 446 A.2d at 1124.

      [¶22] A statement may be voluntarily made even if the defendant was

injured, medicated, or in distress. See State v. Philbrick, 481 A.2d 488, 494 (Me.

1984) (upholding the voluntariness of a confession made while the defendant was

traumatized from the victim’s shooting); see also State v. Lockhart, 2003 ME 108,

¶ 33, 830 A.2d 433 (“The fact that an individual is mildly sedated does not,

standing alone, establish that any statement he or she makes is no longer the

product of a free will and rational intellect.”); State v. Bleyl, 435 A.2d 1349, 1360
                                                                                  11

(Me. 1981) (“The fact that a person being interrogated in custody is under the

influence of drugs does not, in itself, render a confession involuntary.”).

      [¶23]    A judge may conclude that, despite those circumstances, the

statements were, beyond a reasonable doubt, made in “exercise of [a defendant’s]

own free will and rational intellect.” Caouette, 446 A.2d at 1123; cf. Martin, 781
F.2d at 673-74 (affirming finding by a preponderance of the evidence that a

defendant who was injured but awake and relatively coherent voluntarily spoke

with police in the hospital).

      [¶24] Here, the court found that Lowe spoke with the trooper voluntarily.

This finding is supported not only by the trooper’s testimony but also by that of the

nurse who attended to Lowe during the interview. The nurse testified that she

monitored Lowe to determine whether she was intoxicated, drowsy, emotionally

overwhelmed, or otherwise at medical risk from speaking with police. The nurse

was present periodically throughout the interview and did not observe Lowe

presenting slurred speech, drowsiness, or difficulty answering questions. A nurse

from Stephens Memorial Hospital also testified that Lowe was alert and oriented

when in her care after the accident, and the paramedic who attended to her while

she was transferred to Maine Medical Center testified that Lowe was aware of

what was going on around her. The recording of the interrogation supports the

nurses’ and paramedic’s opinions.
12

        [¶25] Thus, despite Lowe’s medical condition at the time of the interview,

we affirm the court’s determination that the statements were made voluntarily.

                                      III. CONCLUSION

        [¶26]     We conclude that the court did not err in finding that Lowe’s

statements throughout were voluntary and that Lowe was in custody after the break

in the interview.

        The entry is:

                           Order suppressing evidence affirmed.



On the briefs:

        Norman R. Croteau, District Attorney, and Joseph M. O’Connor and
        Richard R. Beauchesne, Asst. Dist. Attys., Office of District Attorney, South
        Paris, for appellant State of Maine

        James P. Howaniec, Esq., Lewiston, for appellee Kristina I. Lowe


At oral argument:

        Richard R. Beauchesne, Asst. Dist. Atty., for appellant State of Maine

        James P. Howaniec, Esq., for appellee Kristina I. Lowe



Oxford County Superior Court docket number CR-12-162
FOR CLERK REFERENCE ONLY